             Case 4:19-cr-00110-BSM Document 36 Filed 10/14/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION

UNITED STATES OF AMERICA                                                                     Plaintiff

        v.                         NO. 4:19-CR-00110-01 BSM

JOSHUA WAYNE HATLEY                                                                        Defendant

                             UNOPPOSED MOTION TO CONTINUE

        Defendant moves to continue October 19th trial date (Doc. 33) because the government

and defense counsel are earnestly trying to resolve this case without trial. The mechanics will take

a little while. Defendant is in custody. He was at the time defense counsel joined this case.

        AUSA Edward O. Walker does not oppose this continuance.

        This is the first motion to continue from this defense counsel who was just substituted in

this July. (Doc. 34–35) We have all the discovery from government and the various versions of

this case in state court first.

        This tolls speedy trial because it is in the interest of the government, defense, and court to

resolve this case without the resources of trial if it can be done so. The ends of justice would thus

be served by enabling us to work out the complexities of this and it outweighs the best interest of

the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(8)(A).

        The parties believe a continuance of 90 days would be sufficient to do this with the view

that a Covid continuance won’t be required.

                                                       Respectfully submitted,

                                                       JOHN WESLEY HALL
                                                        Ark. Bar No. 73047
                                                       1202 Main St.; Suite 210
                                                       Little Rock, Arkansas 72202-5057
                                                       (501) 371-9131 / fax (501) 378-0888
                                                       e-mail: ForHall@aol.com
                                                         Attorney for Defendant
